*543Concurring Opinion by
Judge Colins:
I concur in the result reached by the majority of the Court. However, I must differ with the majority’s interpretation of the applicable Federal case law and agree with the Common Pleas Court’s holding that the area is preempted by Federal labor law.
In 1947 the United States Congress passed the Labor Management Relations (Taft-Hartley) Act, 29 USCA §§141-197. The Taft-Hartley Act substantially amended the National Labor Relations (Wagner) Act of 1935, Act of July 5, 1935, 49 Stat. at L. 449, Chap. 372.4. These two pieces of legislation evidence a clear congressional intent to develop a national labor policy administered by the National Labor Relations Board.
In doing so, Congress sought to eliminate interference from local governments in negotiations and relations between employers and employees represented by labor organizations. In reiterating this doctrine, the United States Supreme Court has stated that:
Congress . . . went on to confide primary interpretation and application of its rules to a specific and specially constituted tribunal .... Congress evidently considered that centralized administration of specially designed procedures ivas necessary to obtain uniform application of its substantive rules and to avoid those diversities and conflicts likely to result from a variety of local procedures and attitudes toward labor controversies.
Garner v. Teamsters Union, 346 U.S. 485, 490 (1953).
In First National Maintenance Corp. v. National Labor Relations Board, 452 U.S. 666 (1981) the United States Supreme Court unequivocally stated that negotiations over plant closings were clearly within the scope of the National Labor Relations Act. In dis*544cussing plant closings for economic reasons, the Court stated that while the employers had no duty to negotiate the actual decision to close a plant, they did have a duty to notify their employees and their representatives and meet with them to discuss the effects of a plant closing.
It has been consistently ruled that Section 8(a) (5) of the Taft-Hartley Act requires employers to give the employees reasonable notice of an intended plant shutdown.
By requiring mandatory meetings between employers and unions for the purpose of discussing plant closings, Ordinance No. 21 converts a voluntary subject of bargaining into a mandatory subject. This is clearly proscribed by the holding in First National Maintenance Corp.
Whether or not an activity is specifically allowed or forbidden by the National Labor Relations Board is not the controlling factor in determining preemption. Rather, it is whether the area is arguably within the purview of the Board’s jurisdiction that controls. In discussing the question of the NLRB preemption of state regulation, Mr. Justice Frankfurter declared that: *545San Diego Building Trades Council v. Garmon, 359 U.S. 236, 244 (1959).
*544At times it has not been clear whether the particular activity regulated by the States was governed by §7 or §8 or was perhaps outside both these sections. But courts are not primary tribunals to adjudicate such issues. It is essential to the administration of the Act that these determinations be left in the first instance to the National Labor Relations Board. What is outside the scope of this court’s authority cannot remain within a state’s power and state’s jurisdiction to must yield to the exclusive primary competence of the Board.
*545I would affirm Judge Naeick’s opinion, writing for the Common Pleas Court en banc, insofar as it holds that state and municipal authorities are preempted from regulating the areas which Ordinance 21 seeks to control.
Appendix
Section 5.
(C) The written notice required by subsection (a) shall include the following:
(1) The nature of the establishment affected by the closing, relocation or reduction of operations ;
(2) The reasons for the proposed closing, relocations or reduction in operations.
(3) An economic impact statement which shall include information concerning the:
(a) Employer’s payroll.
(b) The name, address of all employees to be affected by the proposed action.
(c) Wages and other remuneration paid to those employees.
(d) Amount of local tax revenue that will be lost as a result of the proposed action.
(e) Potential financial effect on other business in the affected community.
(f) Any plans the employer has developed to relieve the adverse effects of the proposed action on the affected employees and community.
(g) The economic circumstances of the employer and affected establishment including present profitability or marginality and future investment, employment and production plans for that establishment and similar establish*546ments owned or controlled by tbe employer. The feasibility of transferring affected employees to other establishments of the employer.
(h) Potential alternatives to the proposed action.
(i) Any plans the employer might have to sell the establishment, including a statement as to whether the employees have been given first right of refusal to buy and operate the establishment.
Section 6. Investigation
(A) Within (30) days for a type 1 employer (as described in Section 3(A), (60) days for a type 2 employer, and (90) days for a type 3 employer, of receipt of notice of intention to close, relocate or reduce operations, the Bureau shall conduct a thorough investigation and make confidential findings regarding all of the following:
(1) The economic necessity or justification for the action.
(2) The potential economic and social loss to the affected employees and the City of Pittsburgh.
(3) Potential alternatives to the proposed action.
(4) The accuracy of the economic impact statement submitted by the employer.
(5) The recommendations of any authorized representative of: any affected labor organization at such establishment; any affected unit of local government; any employee-community organization; and any other interested party.
(6) The feasibility of preventing or minimizing such employment loss by the modification of product lines and production techniques at such establishment.
*547(B) The employer shall provide to the Burean any additional information requested by the Bureau necessary to its investigation.
Section 7. Report of Investigation
(A) After the investigation is concluded, the Bureau shall prepare a report containing the findings with respect to the matters described in Section 6, for presentation to the Commission, and make recommendations regarding actions required to be taken in order to prevent or minimize the harmful economic and social effects which will result from the change of operations at the affected establishment.
(B) The report shall include, when appropriate:
(1) . recommendations regarding the availability of new financing;
(2) re-organization of management and production operations;
(3) new markets for goods and services supplied by the employer; and
(4) the feasibility of employee, community ownership, including public ownership.
Section 8. Duties of the Bureau
(A) If it is determined under Section 7 of this Ordinance that an employee-owned or community-owned business is economically feasible and that a majority of the affected employees desire to operate an employee-owned business, the Bureau upon request shall:
(1) Provide technical assistance to persons who seek to form an employee-owned business;
(2) Assist persons to obtain financing for the purchase and operation of an employee-owned business; and
(3) Coordinate the efforts of local, state and federal and private agencies assisting in the formation or operation of an employee-owned business.
*548(B) If within thirty (30) days after receipt of the report specified in Section 7, the employer does not agree to adopt a recommended alternative to the reduction in operations, the Bureau shall do the following :
(1) Convene a meeting of representatives from the following:
(a) The ownership and management of the business operation.
(b) The affected employees organizations or, if there are no such organizations, specially elected representatives of those employees.
(c) The neighborhood organization in which the affected work place is located.
(d) The principal financial institutions in the community.
(e) The City of Pittsburgh.
(f) Any public agencies considered appropriate by the Bureau.
(2) Direct the individuals attending the meeting convened under paragraph (1) to prepare a plan which will prevent, to the extent possible, unemployment from occurring as a result of the reduction in operations, and will minimize economic disruption in the affected community and in the lives of affected employees.
Section 9. Exclusions
(A) This Ordinance does not apply to:
(1) An involuntary closing of an establishment ;
(2) An employer who has filed for bankruptcy in accordance with federal bankruptcy laws;
(3) The discharge of employees due to strikes and lockouts; and
(4) New corporation, industrial commercial and business enterprise from outside the City *549will be exempt from the provisions of this Ordinance for a period of five (5) years.
(B) This Ordinance does not affect tbe right of employees to longer notice as specified in a collective bargaining agreement.